Citation Nr: 1723595	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2014 rating decision in which the RO, inter alia, denied a  TDIU.  In August 2014, the Veteran filed a notice of disagreement (NOD) with regard to the denial of his claims.  A statement of the case (SOC) was issued in June 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2015. 

In June 2016, the Board, inter alia, remanded the TDIU claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the November 2016 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration..

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

In this case, the Veteran has been awarded service  connection  for adjustment disorder with mixed anxiety and depression (rated as 50 percent disabling from August 16, 2011); status post prostate cancer residuals (rated as 100 percent disabling from August 16, 2011 and as 40 percent disabling from August 1, 2013 ); tinnitus (rated as 10 percent disabling from August 16, 2011); diabetes mellitus, type II (rated as 10 percent disabling from October 4, 2013); and erectile dysfunction associated with status post prostate cancer residuals (rated as zero percent disabling (noncompensable) from November 1, 2012).  The combined disability rating for compensation was 100 percent from August 16, 2011; 70 percent from August 1, 2013; and 80 percent from October 4, 2013.  Accordingly, the percentage requirements for a schedular TDIU are met.  See 38 C.F.R. § 4.16(a). 

In June 2016, the Board remanded this claim, in part, to obtain opinions addressing the impact of the Veteran's service-connected disabilities on  his ability to secure and follow a substantially gainful occupation.  

In October 2016, the AOJ arranged for the Veteran to undergo VA examinations for prostate cancer and diabetes mellitus, and obtained a general medical opinion that considered the impact of the Veteran's diabetes and prostate cancer on his ability to work.  The examiner opined that the Veteran's diabetes mellitus and prostate cancer do not impact his ability to work.

The Board points out, however, that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  Nonetheless, as examiners are responsible for providing a full description of the effects of disability upon a person's ordinary activity, the Board finds that a single examination to obtain findings as to the individual and collective functional effects of all the  Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  See also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as service connection has been established for both mental and physical disabilities, and that the Veteran's psychiatric disability is his most significant disability (rated as 50 percent disabling), the Board finds that the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for a TDIU-which is considered a claim for increase.  38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Kansas City VA Medical Center (VAMC) and that records dated through September 2016 are associated with the file; however, more recent records may exist.  Hence, the AOJ should undertake appropriate action to associate with VBMS and/or Virtual VA file(s) VA treatment records dated since September 2016.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on the claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

1.  Obtain from the Kansas City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) record and/or employment records. 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange for the Veteran to undergo a VA examination, by a psychiatrist (M.D.), to obtain information as to the individual and combined functional effects of his service-connected disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated psychiatrist, and the /examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting psychiatrist  prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran and review of the record, the psychiatrist should fully describe the functional effects of the Veteran's service-connected adjustment disorder with mixed anxiety and depression on his activities of daily living, to include employment,.

Also, based on review of record, the psychiatrist should fully describe the functional effects of each of the Veteran's physical service-connected disabilities-currently, status post prostate cancer residuals, tinnitus, type II diabetes mellitus, and erectile dysfunction associated with status post prostate cancer residuals.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the psychiatrist  must consider and discuss the combined effects of all the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for substantially gainful employment.

In doing so, the psychiatrist should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the psychiatrist must consider and discuss all pertinent medical and other objective evidence, and all lay assertions, to include the Veteran's competent assertions.  Also, the psychiatrist may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

6.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the TDIU claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority, 

7.  If the benefit sought remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016). 



